Pearson, J.
The answer does not confess the equity-set up in the bill. It is not evasive, but is a fair response to all the allegations. This is sufficient to dissolve the injunction, as to the amount of the disputed payment. We do nqt express any opinion as to the disputed facts, as the case may be retained and brought to a final hearing.
The interlocutory decree should be reversed, and a decree entered, making the injunction perpetual, as to all damages recovered at law except an amount, equal to the balance claimed by the defendant to be still due upon the mortgage debt, and dissolving the injunction as to such balance, and there must be a decree against the plaintiff for the costs in this Court.
Per Curiam.
Ordered to be certified accordingly.